DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Abstract

1.         Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Correction is required. See MPEP § 608.01(b).

Claim Objections
2.     Claim 5 is objected to because of the following informalities:  
In claim 5, line 3; the phrase “the upper internal channel” should be changed to --an upper internal channel-- for proper antecedent basis. 
In claim 5, line 5; the phrase “the lower internal channel” should be changed to --a lower internal channel-- for proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hord (U.S. Patent No.: 2,814,244), hereinafter referred to as Hord ‘244.
Regarding claim 1, Hord ‘244 discloses a frame for insertion into a window frame (3) and configured to hold a window air conditioner unit (7) comprising: a main frame body (19) having an opening (100) formed therein for receiving the air conditioner unit {as shown in Figs. 1-2 and annotated Fig. 3: Col 1, lines 34-72 and Col 2, line 38 through Col 3, line 55}; and a pair of adjustable side support frames (23, 23) that are slidingly coupled to the main frame body for filling an open window space of the window frame {as shown in Figs. 1, 3 and 8: Col 3, line 22 through Col 4, line 9}; each side support frame moving between: (1) a retracted position in which the side support frame is retracted within upper and lower internal channels that are formed within the main frame body and are open along opposite sides of the main frame body and (2) an extended position in which the side support frame extends radially outward from the side of the main frame body a distance greater than when the side support frame is in the retracted position {as shown in Figs. 1, 3 and 8: Col 3, line 22 through Col 4, line 53}. 
 
Regarding claim 3, Hord ‘244 discloses the frame of claim 1, wherein the main frame includes a forward portion and a rear portion in the form of a continuous rearwardly extending flange that surrounds and defines, in part, the opening {as shown in Figs. 1 and 8}.
  
Regarding claim 4, Hord ‘244 discloses the frame of claim 1, wherein the opening has curved corners {as shown in Fig. 3}.  

Regarding claim 5, Hord ‘244 discloses the frame of claim 1, wherein each of the side support frames includes an upper horizontal support (24) that slidingly travels within an upper internal channel (18) formed within a top wall (16) of the main frame body; a lower horizontal support (25) that slidingly travels within a lower internal channel (18) formed in a bottom wall (17) of the main frame body and a vertical end support (30) that extends between and is coupled to the upper and lower horizontal supports, with a first open space being formed between the upper and lower horizontal supports and vertical end support {as shown in Figs. 1, 3 and annotated Fig. 8: Col 3, lines 22-55}.  

Regarding claim 6, Hord ‘244 discloses the frame of claim 5, further including an insulation (41) disposed within the first open space of each of the side support frames and a customizable covering (33) that covers the insulation and is coupled to the respective side support frame {as shown in Figs. 1, 6 and 7: Col 4, lines 3-16}.  

Regarding claim 7, Hord ‘244 discloses the frame of claim 6, wherein the covering comprises a plurality of detachable strips (39) that are arranged and connected to one another in a side-by-side manner, the covering being sized to fit within and cover the first open space by separating one or more of the detachable strips to size the plurality of strips such that a width of the plurality of detachable strips is at least equal to a width of the first open space {see Col 3, lines 56 through Col 4, line 16 and claim 2}.
  
Regarding claim 8, Hord ‘244 discloses the frame of claim 6, wherein the covering includes a first coupling member (30) for detachably coupling the covering to the side support frame by mating with a second coupling member (26) that is part of the side support frame {as shown in Fig. 8: Col 3, line 74 through Col 4, line 3}.  


    PNG
    media_image1.png
    479
    905
    media_image1.png
    Greyscale



Allowable Subject Matter
4.        Claims 2 and 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-20 are allowed.

Conclusion
5.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 9303895 B1 to Grant; Merritt A. A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
09/30/2022